Citation Nr: 0201965	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  98- 03 733A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in a Board 
of Veterans' Appeals decision, dated September 21, 1967, 
which denied entitlement to an increased rating for clubbing 
of the toes and fingers.

2.  Whether there was clear and unmistakable error in a Board 
of Veterans' Appeals decision, dated October 22, 1969, which 
denied entitlement to a compensable rating for a condition of 
the fingers and toes, variously classified.  


REPRESENTATION

Moving Party Represented by:  Geoffrey M. Faust, Attorney


INTRODUCTION

The veteran had active duty from December 1961 to December 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on a motion by the moving party (hereinafter, "the veteran" 
or "the representative") alleging that the September 21, 
1967, and the October 22, 1969, decisions by the Board were 
clearly and unmistakably erroneous.  In April 2000, the Board 
determined that such Board decisions were not the product of 
clear and unmistakable error, and denied the veteran's motion 
for revision or reversal of the September 1967 and the 
October 1969 Board decisions.

Subsequently, the veteran appealed to the United States Court 
of Veterans Appeals for Veterans Claims (hereinafter, "the 
Court").  In a joint motion to the Court, dated in April 
2001, the parties (the veteran and the Secretary of the 
Department of Veterans Affairs (VA)), requested that the 
April 2000 Board decision be vacated and the matter remanded 
for consideration in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(November 9, 2000) (hereinafter, "VCAA").  By an Order, dated 
in May 2001, the Court granted the joint motion.


FINDINGS OF FACT

1.  In a September 1967 decision, the Board denied the 
veteran's claim for entitlement to an increased rating for 
clubbing of the toes and fingers.

2.  The Board's September 1967 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

3.  In an October 1969 decision, the Board denied the 
veteran's claim for entitlement to a compensable rating for a 
condition of the fingers and toes, variously classified. 

4.  The Board's October 1969 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 



CONCLUSIONS OF LAW

1.  The September 21, 1967, decision of the Board of 
Veterans' Appeals, which denied entitlement to an increased 
rating for clubbing of the toes and fingers, did not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1400-20.1411 (2001).  

2.  The October 22, 1969, decision of the Board of Veterans' 
Appeals, which denied entitlement to a compensable rating for 
a condition of the fingers and toes, variously classified, 
did not contain clear and unmistakable error.  38 U.S.C.A. 
§ 7111 (West. Supp. 2001); 38 C.F.R. §§ 20.1400-20.1411 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1967, the Board granted service connection for 
clubbing of the fingers and toes.  This award of service 
connection was implemented by the RO in a May 1967 rating 
decision, and a zero percent (noncompensable) evaluation was 
assigned for clubbing of the fingers and toes.  The Board 
denied the veteran's claims seeking increased ratings in the 
decisions dated in September 1967 and October 1969, 
respectively.  The veteran, who is the moving party in the 
motion, has argued that the September 1967 and the October 
1969 decisions by the Board should be reversed or revised on 
the grounds of clear and unmistakable error (CUE).  Thus, the 
question before the Board is whether the September 1967 and 
the October 1967 decisions of the Board contained CUE.

In this regard, on March 4, 1966, the veteran was provided a 
VA examination, which included a special chest examination.  
He related no complaints, except for clubbing of the fingers 
and toes.  Upon examination of the chest, dated on March 10, 
1966 (with the report of same re-typed on March 21, 1966), 
the physical examination revealed that the veteran was well 
developed, and appeared to be in excellent health.  According 
to the examiner, there was no cyanosis of the nail beds, but 
there was a mild clubbing of the fingers of the hand, which 
he surmised was inconsistent, in that clubbing was present in 
some fingers and questionably present in others.  The results 
of the chest examination were found to be normal, and the 
chest films were interpreted as showing negative findings.  
The diagnoses were:  1.  Pneumonia, not found, no evidence of 
any residuals of pneumonia; and 2.  Clubbing of the fingers, 
mild, inconsistent, cause undetermined.  The examiner stated 
that:

If a definite determination of the cause of diagnosis 
number 2 is needed for rating purposes recommend that 
this veteran be hospitalized for observation and 
examination.

The veteran was hospitalized at a VA medical facility from 
August 8, 1966 to August 17, 1966, for observation and 
examination.  The hospital report referred by history that 
the veteran had experienced clubbing of the fingers and toes, 
to a mild degree.  The veteran reported that he had no pain 
in his fingers, no joint pain, and no tibial pain.  He 
related that the nail beds had always been pink.

In pertinent part, upon physical examination, the veteran's 
hands revealed Grade IV clubbing of the fingers with 
increased curvature of the nails and with loss of angles 
between the nails and the nail bed, and an increase in the 
size in the soft tissue of the terminal phalanx.  There was 
no cyanosis, no tenderness, and no joint crepitation.  An 
examination of his feet revealed Grade II clubbing with only 
curvature of the nails and increase in dimension of the 
terminal phalanges.  There was no lower tibial tenderness and 
cyanosis.  The electrocardiogram (ECG) was normal, as were 
the pulmonary function test studies.  The chest x-ray study 
was also interpreted as normal.  The x-rays of the hands were 
interpreted as showing soft tissue swelling of the distal 
phalanges of both hands, but no osteo-arthropathy; the feet 
revealed an old fracture of the second metatarsal, no active 
disease, and no pulmonary osteo-arthropathy; and the tibia 
showed no osteo-arthropathy.  The resulting diagnosis was of 
clubbing of the fingers and toes, etiology unknown.

In September 1967, the Board denied an increased rating for 
the veteran's service-connected clubbing of the toes and 
fingers.  This decision was predicated on a determination 
that the current (noncompensable) evaluation for the clubbing 
of the fingers and toes was in keeping with the degree of 
disability shown and the applicable schedular provisions for 
rating disability.  38 U.S.C. § 355 (U.S. Government Printing 
Office 1965) (redesignated as 38 U.S.C. § 1155); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5099 (1967).  This determination was 
based, in part, on the medical facts contained in the VA 
examination report dated in March 1966, and in the VA 
hospital report dated in August 1966, which revealed a 
disability manifested by only clubbing of the fingers and 
toes.  Given such medical findings, to include the normal 
ECG, pulmonary function test, and chest x-ray results, the 
Board panel, which included a medical doctor, determined that 
the veteran's disability was considered primary rather than 
secondary to any other disease.  In doing so, the Board panel 
rated the veteran's service-connected clubbing of the fingers 
and toes based on the degree of functional impairment 
associated with the specific joint or joints involved, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5099 
(which was contemplated by the criteria for chronic residuals 
under Diagnostic Code 5002) (1967).

In this context, the Board panel explained that, in rating 
the clubbing of the fingers and toes by analogy to other 
cited disabilities with similar disabling manifestations, 
several of the rating criteria required limitation of motion 
and ankylosis, pertaining to the affected joints, but that 
the extent of such impairment had to be demonstrated to a 
compensable degree.  The Board panel further considered for 
application, by analogy, the provisions of diagnostic code 
5003, noting that where limitation of motion was not 
compensable, a rating of 10 percent was for application for 
each group of minor joints, to be combined not added, where 
some limitation of motion was found, provided that such 
limitation of motion was objectively confirmed by findings 
such as swelling, muscle spasm, or other satisfactory 
evidence of painful motion, together with arthritic joint 
pathology.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 
5003, and 5009 (1967).  In applying these criteria, the Board 
panel found that while the veteran reported that the clubbing 
of his fingers and toes was associated with pain and 
swelling, the objective findings contained in the August 1966 
hospital report showed no pain, crepitation or tenderness; 
and thus functional impairment involving the fingers and toes 
was not demonstrated.  In addition, the Board panel, which 
included a medical doctor, also found that the "swelling" 
noted on examination represented an enlargement, essentially 
static in nature, and not an inflammatory process such as to 
establish limitation of motion; specifically noting that no 
x-ray evidence of bone involvement had been found.  Thus, 
based on these findings, the Board panel determined an 
increased rating for clubbing of the fingers and toes was not 
warranted.

Turning next to the October 1969 Board decision, the evidence 
on file at that time consisted of VA outpatient treatment 
records, dated in November 1968.  These records reflect that 
the veteran reported to the examiner that he was there for 
problems secondary to a "service-connected" osteoarthropathy 
disability.  (At that time, the veteran was service-connected 
for clubbing of the fingers and toes).  The veteran 
complained of having swelling in his fingers.  The examiner 
noted that the x-ray findings showed no osteoarthropathy.  
The examination of the fingers showed only soft tissue 
swelling at the distal phalanges and at the base of the 
nails, apparently a chronic inflammatory traumatic condition, 
secondary to his work as a mechanic.  The x-ray studies of 
the feet showed deformity of the second metatarsal on the 
right and of the proximal phalanx of the second toe.  The 
appearance was consistent with an old fracture; and the 
veteran was asymptomatic.

In March 1969, the veteran was provided a VA examination.  
The veteran complained of erythema, swelling without 
significant pain or tenderness of the ungual tufts of the 
distal phalanges with no fragmentation, and multiple 
abrasions of the caruncles and cuticles, following multiple 
micro-trauma resulting from his work as a machinist.  In 
addition, the veteran related that he felt that the swelling 
and occasional erythema of the distal phalanges were 
associated with exposure to cleaning solvents, including 
acetone and degreasers.  The veteran denied any recent 
functional impairment.  The examiner noted that the veteran's 
last chest x-ray was negative in November 1968, and that the 
veteran had experienced no joint, pretibial, subcutaneous 
ulnar pain, or cyanosis.  Also, the veteran reported that he 
had been last hospitalized in January 1968, at which time he 
underwent a left scaling node biopsy, pulmonary function 
test, and metabolic studies, in order to elucidate, if 
possible, any underlying pulmonary etiology associated with 
his clubbing.  All of these tests were reported as normal.  
Further, the veteran related that he had been steadily 
employed as a mechanic, and, according to the examiner, the 
veteran had noted no arthritis of the distal interphalangeal 
joints or painful weight-bearing precluding him from working 
full-time.

A review of the cardiovascular and respiratory systems was 
essentially normal. The  physical examination of the 
musculoskeletal system revealed that the veteran had a full 
and painless range of motion, of all joints, including the 
interphalangeal and distal interphalangeal joints of the 
fingers and toes.  There was evidence of Grade II clubbing 
with bulbous distal phalangeal (ungual) tufts with short 
(trimmed) nails, which did not appear to be brittle or 
abnormal, with circumferential erythema of the cuticle with 
diffuse of swelling of the entire four shortened distal 
phalanges of all toes and fingers.  There was evidence of 
partial previous skin loss to the distal tip of the right 
thumb.  Slight painful dorso-plantar decompression of the 
right second metatarsal phalanges joint was noted, which was 
not reproduced by lateral metatarsal compression.  There was 
full range of motion into that joint without shortening.  
There was no evidence of external callosities.  There was no 
evidence of pretibial or ulnar palpatory tenderness.  The 
diagnosis, in pertinent part was:  Primary osteoarthropathy, 
etiology undetermined (no associated diseases manifested), 
rule out juvenile hyper-periostosis.  No specialist 
examinations were recommended.

In October 1969, the Board denied a compensable rating for a 
condition of the fingers and toes, variously classified.  
This decision was predicated on a determination that 
regardless of whether the finger and toe condition, for which 
the veteran was service-connected, was called clubbing or 
osteoarthropathy, its evaluation was based upon the degree of 
functional disability demonstrated.  This determination was 
based, in part, on medical facts contained in a VA 
examination report, dated in March 1969, which indicated a 
primary diagnosis of osteoarthropathy (etiology 
undetermined).  Hence, the Board panel rated the veteran's 
service-connected condition by analogy to degenerative 
arthritis on the basis of limitation of motion of the 
specific joints affected, pursuant to 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Codes 5003 (1969).

In this regard, the evidence on file at the time of the 
October 1969 Board decision showed that while the veteran's 
service-connected condition was manifested by swelling of the 
fingers and toes and circumferential erythema of the cuticle, 
he demonstrated a full painless range of motion of the 
interphalangeal and distal interphalangeal joints of the 
fingers and toes; and that the veteran, himself, admitted 
during the March 1969 examination that he had no recent 
functional impairment.  Thus, given the lack of evidence 
showing actual limitation of motion of the fingers and toes, 
the Board determined that a compensable evaluation for the 
veteran's service-connected condition of the fingers and 
toes, variously classified, was not warranted.  38 U.S.C. 
§ 355; 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1969).  

In arguments presented in August 1997, and in January 2002, 
the veteran asserts his belief that there was "reversible 
error" in the earlier Board decisions.  The veteran's 
arguments have followed the issuance of a July 1997 Board 
decision and remand, which allowed for additional awards of 
service connection for sarcoidosis and polyarthropathy/ 
polyarthritis for all involved joints.  Summaries of the 
arguments made by the veteran indicate that he wants 
disability compensation benefits for his service-connected 
sarcoidosis (which now contemplates the clubbing of the 
fingers and toes as part of that respiratory disability), 
dating back to 1965, on the grounds of CUE.  The veteran 
alleges that the Board applied an incorrect rating code and 
an incorrect diagnosis in its earlier decisions, and argues 
that the Board indicated the same in a July 1997 remand.  

In September 1999, the Board provided to the veteran and his 
representative notice of their right to review the claims 
folder prior to filing a further response.  In a statement, 
dated in September 1999, the veteran's (former) 
representative requested further review of the claims file.  
In November 1999, the representative made further argument 
concerning the CUE claim.  In September 2001, the veteran's 
(current) representative was provided an opportunity to 
submit additional argument, which was received by the Board 
in January 2002.

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411.  Section 20.1404(b), as it operates in 
conjunction with section 20.1414(c) to deny review of a 
motion, was declared invalid by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  See 
Disabled American Veterans et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000).  However, the Federal Circuit also found 
the balance of these regulations to be valid.  Id.  As the 
Board's disposition of the motion herein is on the merits and 
is not based on the application of section 20.1404(b), there 
is no undue prejudice to the moving party in proceeding 
without further argument in light of the Federal Circuit's 
ruling.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The valid regulations cited above further provide that to 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107; and, (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated. 38 C.F.R. § 20.1403(d).  Moreover, 
clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

The Board points out that a review of a claim of CUE must be 
based on the record and the law that existed when that 
decision was made.  The law that existed when the September 
1967 decision was issued included regulations provided in the 
Code of Federal Regulations, revised as of January 1, 1967, 
and authority derived therein from the United States Code.  
The Code of Federal Regulations, revised as of January 1, 
1969, and authority derived therein from the United States 
Code was for application in the October 1969 decision.  38 
U.S.C. § 355; 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 
5002, 5003 and 5099 (1967 & 1969).

In this case, the veteran has not demonstrated that either of 
the Board's decisions, in September 1967 or October 1969, 
which denied an increased (compensable) rating for the 
service-connected clubbing of the fingers and toes, was the 
product of CUE.  On both occasions, the Board determined that 
there was no objective clinical evidence that supported a 
finding of functional impairment of the affected part, for 
which a compensable rating could have been assigned.  The 
veteran has argued that in the decisions by the Board in 
September 1967 and October 1969, the Board failed to consider 
the regulatory provisions of 38 C.F.R. §§  4.10 and 4.71a.  
The veteran maintains that although (actual) limitation of 
motion was not shown by the evidence then of record, the 
veteran complained of pain and swelling in his joints and a 
compensable evaluation should have been assigned for a 
disease rated like arthritis.  Further, the representative 
has argued that the veteran's service-connected clubbing of 
the toes and fingers should have been rated as multiple 
noncompensable disabilities under 38 C.F.R. § 3.324, which 
would have entitled the veteran to at least a 40 percent 
rating since 1965.

Such allegations, however, do not constitute a finding of 
CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," 
(2) the error must be "undebatable" and the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "[CUE] 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the correct facts, as set forth in the VA 
examination report dated in March 1966, and in VA 
hospitalization report dated in August 1966, were before the 
Board at the time of the September 1967 decision.  
Specifically, the results of the VA examination performed in 
March 1966 revealed that the veteran had clubbing of the 
fingers.  Further, when he was observed and evaluated at a VA 
medical facility in August 1966, the resulting and primary 
diagnosis was clubbing of the fingers and toes, etiology 
unknown.  This diagnosis was made after a battery of 
cardiovascular and pulmonary tests had been conducted, which 
disclosed no underlying pulmonary disease associated with the 
clubbing of the veteran's fingers and toes.  Moreover, 
following each of these evaluations, arthritic changes were 
not shown by x-ray at the March 1966 VA examination, nor were 
they shown on x-ray during the August 1966 VA 
hospitalization.  According to the August 1966 report, x-rays 
of the hands showed only soft tissue swelling, "but no 
osteoarthropathy."  No osteo-arthropathy was shown by x-ray 
of the feet at that time as well.

Thus, when the Board formulated its decision in September 
1967, there was no arthritic changes established by x-ray 
findings based on the evidence presented to the Board.  Also, 
in its September 1967 decision, the Board panel specifically 
discussed the veteran's complaints of pain and swelling.  The 
Board panel pointed out that the "swelling" noted in the 
examination report represented an enlargement, essentially 
static in nature, and not an inflammatory process such as to 
establish limitation of motion; and, that no x-ray evidence 
of bone involvement had been found.  In this context, it is 
of particular significance that the Board panel (in 1967) 
included a physician; and, hence, it was a permissible, 
extant practice of the Board to formulate its own medical 
conclusions based on a review of the medical facts of record 
and the expertise of the sitting Board physician.  Inasmuch 
as the veteran's swelling in the fingers and toes was not 
shown by the evidence of record to be an inflammatory process 
as to produce limitation of motion, and given the lack of 
objective evidence as to pain and functional impairment of 
the joints involved, the Board's September 1967 decision, 
which denied an increased rating for clubbing of the fingers 
and toes, represents a proper application of the governing 
law and regulations in existence at that time.

The correct facts, as set forth in the VA outpatient 
treatment records dated in November 1968, and in the VA 
examination report dated in March 1969, were before the Board 
at the time of the October 1969 decision.  Again, when the 
veteran was examined in November 1968, no osteoarthropathy 
was found on x-ray; and only soft tissue swelling was found, 
which the examiner attributed to a chronic inflammatory 
traumatic condition secondary to the veteran's work as a 
mechanic.  At the VA examination in March 1969, a diagnosis 
of "primary osteoarthropathy" was indicated, with no 
associated disease manifestation and the etiology 
undetermined.  Even though such a diagnosis was recorded, the 
objective findings contained in the March 1969 VA examination 
report disclosed that the veteran had demonstrated a full and 
painless range of motion in the fingers and toes, which 
clearly reflected no evidence of functional impairment.  This 
finding was further strengthen by the veteran's own admission 
that he had experienced no recent functional impairment, and 
that he had been steadily employed as a mechanic with no 
painful weight-bearing that precluded him from working.  
Because the law extant in 1969 precluded the assignment of a 
compensable rating, where the objective findings clearly 
demonstrated a full range of motion with no evidence of pain 
involving the affected, 38 C.F.R. § 4.71a, diagnostic code 
5003 (1969), the Board's October 1969 decision, which denied 
a compensable rating for a condition of the fingers and toes, 
variously classified, represents a proper application of the 
governing law and regulations in existence at that time.

Accordingly, the undersigned determines that the denial of an 
increased (compensable) rating for the service-connected 
clubbing of the toes and fingers, by the Board in a September 
1967 decision, and the denial of a compensable rating for a 
condition of the fingers and toes, variously classified, by 
the Board in an October 1969 decision, were, in both 
instances, reasonable exercises of adjudicatory judgment and 
did not involve clear and unmistakable error.

Furthermore, in addressing the veteran's specific 
contentions, the undersigned also observes that the arguments 
raised by the veteran relate to the interpretation and 
evaluation of the evidence.  In this respect, the veteran has 
raised a generic allegation of error concerning the September 
1967 and October 1969 Board decisions, but not necessarily 
the discrete issue of CUE.  The veteran has alleged that the 
September 1967 and October 1969 decisions were the product of 
error because the Board failed to apply the correct rating 
criteria, or that an incorrect diagnosis was made.  This line 
of argument represents a clear-cut example of disagreement as 
to how the evidence was interpreted and evaluated, and as 
such cannot constitute a basis for a finding of CUE.  See 38 
C.F.R. § 20.1403(d)(3)); see also Luallen, supra. 

Inasmuch as the argument also represents one for "changed 
diagnosis," specifically the current diagnosis of sarcoidosis 
(which was established based on a recent medical opinion that 
was not of record at time of the 1967 and 1969 decisions), 
the Board's Rules of Practice have clearly identified 
examples of situations such as this that do not constitute 
CUE.  The Board notes that new medical diagnoses that were 
the basis for the grant of service connection in a July 
1997 Board decision, cannot be used to find CUE in the 
earlier diagnoses of record in 1967 and 1969.  See 38 C.F.R. 
§ 20.1403(d)(1).  Likewise, the medical opinions used to form 
the basis of the Board's July 1997 grants of service 
connection, cannot be used to form the basis of CUE in the 
prior Board decisions; as no new evidence will be considered 
in connection with the disposition of the motion.  38 C.F.R. 
§ 20.1405(b).  

Inasmuch as the argument represents one for "changed 
interpretation," the governing regulations prescribe that CUE 
cannot be based on a change in interpretation.  See 38 C.F.R. 
§ 20.1403(e).  In this context, subsequent to the Board's 
1967 and 1969 decisions, the Court in Hicks v. Brown, 8 
Vet.App. 417, 419-421 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet.App. 484, 488-89 (1991)), pointed out that 
Diagnostic Code 5003, for degenerative arthritis, is to be 
read in conjunction with 38 C.F.R. §§ 4.40, 4.45, and 4.49 in 
arriving at a minimum 10 percent disability evaluation when 
degenerative changes are shown on x-ray and painful motion is 
evidenced or claimed.  The Court held in Hicks, that once 
degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes.  Those 
three circumstances, not mentioned here, would not be 
applicable to the Board's decisions in September 1967 and 
October 1969, as the Lichtenfels, and Hicks caselaw came 
about well after the Board's decisions in 1967 and 1969.  

Next, the veteran argues that the Board in 1967, and in 1969, 
failed to apply the provisions of 38 C.F.R. § 3.324 (1967 & 
1969), which, if applied, would have established a basis for 
a compensable 40-percent rating for the veteran's service-
connected clubbing of the fingers and toes.  However, the 
veteran's reliance on this regulation is misplaced for two 
reasons.  First, even if it is assumed that the veteran 
should have been assigned separate noncompensable ratings for 
each extremity, the provisions of section 3.324, only permit 
the assignment of "one" 10-percent rating for "all" of the 
noncompensable disabilities, and not "a separate" 10-percent 
rating for "each" noncompensable disability, as alleged by 
the veteran.  Second, and more importantly, a review of the 
extant evidence clearly reflects the veteran, himself, 
admitted that he had steadily worked as a mechanic, and that 
he had no painful weight-bearing that precluded him from 
working full-time.  Because the extant evidence showed no 
interference whatsoever with the veteran's normal 
employability at the time of the earlier Board decisions in 
1967 and 1969, as reflected by his full-time occupational 
status, the veteran's argument in this regard is unavailing.

In addition, it is worth noting that the veteran referred to 
passages in the Board's original May 1967 decision, which 
granted service connection, and incorrectly cited those 
passages as being from the Board's September 1967 decision.  
The Board's May 1967 decision is not being considered on this 
motion.

After careful review of the evidence of record, the 
undersigned concludes that both Board panels, in 1967 and 
1969, correctly applied the pertinent law and regulations in 
considering the evidence.  At time of the September 1967 and 
October 1969 decisions, the evidence did not establish that 
the veteran's service-connected clubbing of the fingers and 
toes was secondary to any pulmonary disorder (to specifically 
include sarcoidosis), or was of such severity to warrant a 
compensable evaluation.  There was more than sufficient 
evidence in the record, when the Board panels made their 
decisions in September 1967 and in October 1969, to the make 
the decisions tenable.  The Board panels (in 1967 and 1969) 
neither ignored the facts nor the law; they committed no 
undebateable error which would have provided a manifestly 
different result.  Accordingly, the motion is denied.

Lastly, as noted in the introduction, the Court granted the 
parties' joint motion for remand.  The basis for the remand 
was for the Board to consider the provisions of the VCAA, 
within the context of a CUE motion, in light of the Court's 
decision in Holiday v. Principi, 14 Vet. App. 280 (2001).  
Significantly, however, in Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc), the Court held that the VCAA, with its 
expanded duties, is not applicable to a motion by a moving 
party for revision or reversal of a Board's decision on the 
basis of clear and unmistakable error.  Id.  Therefore, the 
VCAA is not for application in this matter.

In reaching this decision the Board acknowledges that it is 
bound by the doctrine of the law of the case.  In re Sanford 
Fork & Tool Co., 160 U.S. 247, 255-56 (1895).  An exception 
to the law of the case doctrine arises, however, out of the 
fact that the law of the case, "must yield to an intervening 
change in controlling law between the date of the first and 
the subsequent consideration of the question."  Johnson v. 
Brown, 7 Vet. App. 25, 27 (1994).  If there was any dispute 
as to whether the provisions of the VCAA are potentially 
applicable to a motion by a moving party for revision or 
reversal of a decision by the Secretary on the grounds of CUE 
that dispute is now settled.  Livesay v. Principi, supra.  
The Board must follow the intervening law promulgated after 
the opinion issued in this matter.  See, e.g., Winslow v. 
Brown, 8 Vet. App. 469, 474 (1996).


ORDER

The motion for revision or reversal of the September 21, 
1967, decision of the Board of Veterans' Appeals, and of the 
October 22, 1969, decision of the Board of Veterans' Appeals, 
on the grounds of clear and unmistakable error is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no longer 
required to file a copy of your Notice of Appeal with 
VA's General Counsel.
? In the section entitled "Representation before VA," you 
no longer need to have filed a "notice of disagreement ... 
that led to the decision the Board has just reviewed for 
CUE ... on or after November 18, 1988" as a condition for 
an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


